 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MIRIAM R. HINMAN
   MATTHEW G. MORRIS
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                                IN THE UNITED STATES DISTRICT COURT

10                                   EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                              CASE NO. 2:15-CR-00039-GEB
12
                                    Plaintiff,              STIPULATION TO CONTINUE JURY TRIAL
13                                                          AND EXCLUDE TIME UNDER THE SPEEDY
                             v.                             TRIAL ACT; [PROPOSED] FINDINGS AND
14                                                          ORDER
     EMILIO LARA,
15                                                          DATE: February 1, 2019
                                   Defendant.               TIME: 9:00 a.m.
16                                                          COURT: Hon. Garland E. Burrell, Jr.
17
                                                   STIPULATION
18
            Plaintiff United States of America, by and through its counsel of record, and defendant, by and
19
     through defendant’s counsel of record, hereby stipulate as follows:
20
            1.      By previous order, this matter was set for a status conference on February 1, 2019.
21
            2.      By previous order, this matter was set for a jury trial on June 4, 2019, with Trial
22
     Confirmation Hearing set for May 3, 2019.
23
            3.      By this stipulation, defendant now moves to vacate the status conference, continue the
24
     jury trial until September 10, 2019, continue the Trial Confirmation Hearing to July 26, 2019, and
25
     exclude time between June 4, 2019, and September 10, 2019, under Local Code T4.
26
            4.      The parties agree and stipulate, and request that the Court find the following:
27
                    a)      New counsel was substituted in for defendant in September 2018, several months
28
            after the completion of the first jury trial.
      STIPULATION TO CONTINUE TRIAL & EXCLUDE TIME          1
30    UNDER THE SPEEDY TRIAL ACT
 1                   b)       The Court set June 4, 2019, as the date for the second jury trial prior to new

 2          counsel substituting in.

 3                   c)       By previous order, time was excluded under local code T4 through June 4, 2019.

 4                   d)       Counsel for defendant requires additional time to review discovery and the record

 5          of the first trial.

 6                   e)       Counsel for defendant also requires additional time to discuss trial strategy with

 7          the client.

 8                   f)       Counsel for defendant believes that failure to grant the above-requested

 9          continuance would deny him the reasonable time necessary for effective preparation, taking into

10          account the exercise of due diligence.

11                   g)       The government does not object to the continuance.

12                   h)       Based on the above-stated findings, the ends of justice served by continuing the

13          case as requested outweigh the interest of the public and the defendant in a trial within the

14          original date prescribed by the Speedy Trial Act.

15                   i)       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

16          et seq., within which trial must commence, the time period of June 4, 2019, to September 10,

17          2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

18          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

19          of the Court’s finding that the ends of justice served by taking such action outweigh the best

20          interest of the public and the defendant in a speedy trial.

21          5.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

22 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

23 must commence.

24          IT IS SO STIPULATED.

25

26
27

28

      STIPULATION TO CONTINUE TRIAL & EXCLUDE TIME          2
30    UNDER THE SPEEDY TRIAL ACT
     Dated: January 29, 2019                            MCGREGOR W. SCOTT
 1                                                      United States Attorney
 2
                                                        /s/ MIRIAM R. HINMAN
 3                                                      MIRIAM R. HINMAN
                                                        MATTHEW G. MORRIS
 4
                                                        Assistant United States Attorneys
 5

 6
     Dated: January 29, 2019                            /s/ DAVID DRATMAN
 7                                                      DAVID DRATMAN
 8                                                      DAVID FISCHER
                                                        Counsel for Defendant
 9                                                      Emilio Lara

10

11

12
                                         FINDINGS AND ORDER
13
          IT IS SO FOUND AND ORDERED.
14
          Dated: January 30, 2019
15

16

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION TO CONTINUE TRIAL & EXCLUDE TIME   3
30   UNDER THE SPEEDY TRIAL ACT
